DETAILED ACTION
Claims 1 through 18 originally filed 11 August 2020. Claims 1 through 18 are addressed by this action.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4).

The disclosure erroneously identifies reference character "26" with the "modulator" on page 10 of the original disclosure despite this feature otherwise having a different reference character and this reference character referring to a different feature. This is considered a typographical error.

Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as "amended." If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either "Replacement Sheet" or "New Sheet" pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 through 7, and 10 through 16 rejected under 35 U.S.C. 103 as being unpatentable over Takahashi et al. (Takahashi, US Pub. 2002/0179929) in view of Ghosh et al. (Ghosh, US Pub. 2017/0256915).

Regarding claim 1, Takahashi discloses, "A substrate" (p. [0115] and Fig. 3B, pt. 1001).  "First thin film layers disposed on the substrate" (p. [0115] and Fig. 3B, pts. 1001 and 1002).  "[The first thin film layers] patterned to define a vertical-cavity surface-emitting laser (VCSEL)" (p. [0115] and Fig. 3B, pt. 1002).  "[The VCSEL] is configured to emit optical radiation along an optical axis perpendicular to the substrate" (p. [0115] and Fig. 3B, pt. 1002).  "[The second thin film layers] patterned to define an optical modulator" (p. [0124] and Fig. 3B, pt. 1005).  "[The optical modulator] in which the optical radiation propagates in a direction parallel to the substrate" (p. [0115] and Fig. 3B, pts. 1002 and 1005).  "[The optical coupler] configured to couple the optical radiation from the VCSEL into the optical modulator" (p. [0115] and Fig. 3B, pts. 1002 and 1004).  Takahashi does not explicitly disclose, "Second thin film layers disposed over the first thin film layers."  "[The second thin film layers] patterned to define… an optical coupler."  Ghosh discloses, "Second thin film layers disposed over the first thin film layers" (p. [0069] and Fig. 14, pts. 1426 and 1428).  "[The second thin film layers] patterned to define… an optical coupler" (p. [0069] and Fig. 14, pts. 1426 and 1428).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Takahashi with the teachings of Ghosh.  In view of the teachings of Takahashi regarding a VCSEL with an integrated modulator and a coupler connecting the VCSEL to the modulator, the alternate construction of the coupler as a grating coupler as taught by Ghosh would enhance the teachings of Takahashi by allowing the overall size of the coupler to be reduced.

Regarding claim 2, Takahashi does not explicitly disclose, "Wherein the optical coupler comprises a grating formed in the second thin film layers."  Ghosh discloses, "Wherein the optical coupler comprises a grating formed in the second thin film layers" (p. [0069] and Fig. 14, pt. 1426).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Takahashi with the teachings of Ghosh for the reasons provided above regarding claim 1.  

Regarding claim 3, Takahashi does not explicitly disclose, "Wherein the optical coupler comprises a first optical coupler disposed over the optical axis of the VCSEL."  Ghosh discloses, "Wherein the optical coupler comprises a first optical coupler disposed over the optical axis of the VCSEL" (p. [0069] and Fig. 14, pt. 1426).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Takahashi with the teachings of Ghosh for the reasons provided above regarding claim 1.  
The combination of Takahashi and Ghosh does not explicitly disclose, "Wherein the second thin film layers are patterned to define a second optical coupler configured to couple the optical radiation out of the optical modulator."  The examiner takes Official Notice of the fact that it was known in the art to couple light out of a waveguide via a grating coupler as a suitable means of redirecting light out of a waveguide. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to pattern thin film waveguide layers to form a grating coupler as the ultimate outcoupling mechanism for the waveguide, since grating couplers are recognized as a suitable means for performing the required coupling that may be substituted for other forms of outcoupling.

Regarding claim 4, Takahashi discloses, "Wherein the first thin film layers extend across a predefined area of the substrate" (p. [0115] and Fig. 3B, pts. 1001 and 1002).  "[The first thin film layers] are patterned to define the VCSEL at a first location in proximity to a first edge of the area" (p. [0115] and Fig. 3B, pts. 1001 and 1002).  "While the second thin film layers are patterned so that the optical radiation that has propagated through the modulator exits the device at a second location in proximity to a second edge of the area" (p. [0115] and Fig. 3B, pts. 1004, 1005, and 1006).  "[The second edge] opposite the first edge" (p. [0115] and Fig. 3B, pts. 1002 and 1006).  

Regarding claim 5, Takahashi does not explicitly disclose, "Wherein the first thin film layers comprise an aperture disposed on the optical axis."  "[The aperture] is aligned with the optical coupler in proximity to the first edge of the area."  Ghosh discloses, "Wherein the first thin film layers comprise an aperture disposed on the optical axis" (p. [0036], Figs 1 and 14, pt. 106).  "[The aperture] is aligned with the optical coupler in proximity to the first edge of the area" (p. [0070] and Fig. 14, pts. 1409 and 1426).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Takahashi with the teachings of Ghosh for the reasons provided above regarding claim 1.  

Regarding claim 6, the combination of Takahashi and Ghosh does not explicitly disclose, "Wherein the aperture comprises a tunnel junction."  The examiner takes Official Notice of the fact that it was known in the art to form a tunnel junction to create a current aperture so as to confine current within a VCSEL device and thereby improve conversion efficiency while also allowing the thickness of layers required to exhibit a certain dopant to be limited. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include a tunnel junction in the current aperture, since inclusion of a tunnel junction in that manner allows the tunnel junction to provide both current confinement and limited dopant use.

Regarding claim 7, Takahashi discloses, "Wherein the first thin film layers comprise a lower distributed Bragg-reflector (DBR) disposed over the substrate" (p. [0116]).  "A multiple-quantum-well (MQW) stack disposed over the lower DBR" (p. [0116]).  "An upper DBR disposed over the MQW stack" (p. [0116]).  

Regarding claim 10, Takahashi discloses, "Depositing and patterning first thin film layers on a substrate" (p. [0115] and Fig. 3B, pts. 1001 and 1002).  "[The first thin film layers] define a vertical-cavity surface-emitting laser (VCSEL)" (p. [0115] and Fig. 3B, pt. 1002).  "[The VCSEL] is configured to emit optical radiation along an optical axis perpendicular to the substrate" (p. [0115] and Fig. 3B, pt. 1002).  "[The second thin film layers] define an optical modulator" (p. [0124] and Fig. 3B, pt. 1005).  "[The optical modulator] in which the optical radiation propagates in a direction parallel to the substrate" (p. [0115] and Fig. 3B, pts. 1002 and 1005).  "[The optical coupler] configured to couple the optical radiation from the VCSEL into the optical modulator" (p. [0115] and Fig. 3B, pts. 1002 and 1004).  Takahashi does not explicitly disclose, "Depositing and patterning second thin film layers over the first thin film layers."  "[The second thin film layers] define… an optical coupler."  Ghosh discloses, "Depositing and patterning second thin film layers over the first thin film layers" (p. [0069] and Fig. 14, pts. 1426 and 1428).  "[The second thin film layers] define… an optical coupler" (p. [0069] and Fig. 14, pts. 1426 and 1428).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Takahashi with the teachings of Ghosh for the reasons provided above regarding claim 1.  

Regarding claim 11, Takahashi does not explicitly disclose, "Wherein the optical coupler comprises a grating formed in the second thin film layers."  Ghosh discloses, "Wherein the optical coupler comprises a grating formed in the second thin film layers" (p. [0069] and Fig. 14, pt. 1426).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Takahashi with the teachings of Ghosh for the reasons provided above regarding claim 1.  

Regarding claim 12, Takahashi discloses, "[The first optical coupler] to couple the optical radiation from the VCSEL into the optical modulator" (p. [0115] and Fig. 3B, pts. 1002 and 1004).  Takahashi does not explicitly disclose, "Wherein patterning the second thin film layers comprises forming a first optical coupler over the optical axis of the VCSEL."  Ghosh discloses, "Wherein patterning the second thin film layers comprises forming a first optical coupler over the optical axis of the VCSEL" (p. [0069] and Fig. 14, pt. 1426).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Takahashi with the teachings of Ghosh for the reasons provided above regarding claim 1.  
The combination of Takahashi and Ghosh does not explicitly disclose, "Forming a second optical coupler configured to couple the optical radiation out of the optical modulator."  The examiner takes Official Notice of the fact that it was known in the art to couple light out of a waveguide via a grating coupler as a suitable means of redirecting light out of a waveguide. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to pattern thin film waveguide layers to form a grating coupler as the ultimate outcoupling mechanism for the waveguide, since grating couplers are recognized as a suitable means for performing the required coupling that may be substituted for other forms of outcoupling.

Regarding claim 13, Takahashi discloses, "Wherein the first thin film layers are deposited across a predefined area of the substrate" (p. [0115] and Fig. 3B, pts. 1001 and 1002).  "[The first thin film layers] are patterned to define the VCSEL at a first location in proximity to a first edge of the area" (p. [0115] and Fig. 3B, pts. 1001 and 1002).  "While the second thin film layers are patterned so that the optical radiation that has propagated through the modulator exits the device at a second location in proximity to a second edge of the area" (p. [0115] and Fig. 3B, pts. 1004, 1005, and 1006).  "[The first edge] opposite the first edge" (p. [0115] and Fig. 3B, pts. 1002 and 1006).  

Regarding claim 14, Takahashi does not explicitly disclose, "Wherein patterning the first thin film layers comprises forming an aperture on the optical axis."  "[The aperture] is aligned with the optical coupler in proximity to the first edge of the area."  Ghosh discloses, "Wherein patterning the first thin film layers comprises forming an aperture on the optical axis" (p. [0036], Figs 1 and 14, pt. 106).  "[The aperture] is aligned with the optical coupler in proximity to the first edge of the area" (p. [0070] and Fig. 14, pts. 1409 and 1426).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Takahashi with the teachings of Ghosh for the reasons provided above regarding claim 1.  

Regarding claim 15, the combination of Takahashi and Ghosh does not explicitly disclose, "Wherein the aperture comprises a tunnel junction."  The examiner takes Official Notice of the fact that it was known in the art to form a tunnel junction to create a current aperture so as to confine current within a VCSEL device and thereby improve conversion efficiency while also allowing the thickness of layers required to exhibit a certain dopant to be limited. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include a tunnel junction in the current aperture, since inclusion of a tunnel junction in that manner allows the tunnel junction to provide both current confinement and limited dopant use.

Regarding claim 16, Takahashi discloses, "Wherein depositing and patterning the first thin film layers comprise depositing a lower distributed Bragg-reflector (DBR) over the substrate" (p. [0116]).  "Depositing a multiple-quantum-well (MQW) stack over the lower DBR" (p. [0116]).  "Depositing an upper DBR over the MQW stack" (p. [0116]).  

Claims 8, 9, 17, and 18 rejected under 35 U.S.C. 103 as being unpatentable over Takahashi in view of Ghosh and further in view of Ma et al. (Ma, US Pub. 2018/0081204).

Regarding claim 8, the combination of Takahashi and Ghosh does not explicitly disclose, "Wherein the optical modulator is configured to modulate the optical radiation by plasmonic modulation."  Ma discloses, "Wherein the optical modulator is configured to modulate the optical radiation by plasmonic modulation" (p. [0072] and Fig. 8).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of the combination of Takahashi and Ghosh with the teachings of Ma.  In view of the teachings of Takahashi regarding a VCSEL with an integrated modulator and a coupler connecting the VCSEL to the modulator, the alternate construction of the modulator as a photonic modulator as taught by Ma would enhance the teachings of Takahashi and Ghosh by allowing the overall size of the modulator to be reduced.

Regarding claim 9, the combination of Takahashi and Ghosh does not explicitly disclose, "Wherein the optical modulator comprises a Mach-Zehnder modulator."  Ma discloses, "Wherein the optical modulator comprises a Mach-Zehnder modulator" (p. [0072] and Fig. 8).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of the combination of Takahashi and Ghosh with the teachings of Ma for the reasons provided above regarding claim 8.  

Regarding claim 17, the combination of Takahashi and Ghosh does not explicitly disclose, "Wherein the optical modulator is configured to modulate the optical radiation by plasmonic modulation."  Ma discloses, "Wherein the optical modulator is configured to modulate the optical radiation by plasmonic modulation" (p. [0072] and Fig. 8).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of the combination of Takahashi and Ghosh with the teachings of Ma for the reasons provided above regarding claim 8.  

Regarding claim 18, the combination of Takahashi and Ghosh does not explicitly disclose, "Wherein the optical modulator comprises a Mach-Zehnder modulator."  Ma discloses, "Wherein the optical modulator comprises a Mach-Zehnder modulator" (p. [0072] and Fig. 8).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of the combination of Takahashi and Ghosh with the teachings of Ma for the reasons provided above regarding claim 8.  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Sirbu et al. (Sirbu, US Pub. 2002/0131464) is cited for teaching a VCSEL that includes a tunnel junction as a current aperture.
Guilfoyle et al. (Guilfoyle, US Patent 7,627,018) is cited for teaching a VCSEL with an integrated grating coupler for coupling vertical emission to a horizontal waveguide.
Beausoleil et al. (Beausoleil, US Pub. 2010/0278474) is cited for teaching a relevant construction of a photonic modulator.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Sean P Hagan whose telephone number is (571)270-1242. The examiner can normally be reached Monday, Wednesday, and Thursday 8:30AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MinSun Harvey can be reached on 571-272-1835. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SEAN P HAGAN/Examiner, Art Unit 2828